10

11

12

13

14

15

16

1?

18

19

20

21

ae

23

a4

25

26

27

28

Case 1:21-cr-00022-NONE-SKO Document 31 Filed 06/02/21 Page 1 of9

WANGER JONES HELSLEY PC
265 E, River Park Circle, Suite 310
Fresno, California 93720
Telephone: (559) 233-4800
Facsimile: (559) 233-9330

Peter M. Jones, Esq. SBN# 105811
Attorneys For: Defendant, Nathan Daniel Larson
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No.: 1:21 CR 00022-NONE-SKO

DEFENDANT?’S RESPONSE TO THE
UNITED STATES MOTION FORA
MENTAL EXAMINATION AND
COMPETENCY HEARING; NOTICE OF
INTENT TO ASSERT AN INSANITY
DEFENSE PURSUANT TO FRCP RULE
12.2; AND DECLARATION OF PETER M,
JONES

Plaintiff,
VS.
NATHAN DANIEL LARSON

Defendant

Meet eel et ee Mee ee ee ee el Thee ee ee

 

TO THE HONORABLE DALE A. DROZD, UNITED STATES DISTRICT COURT
JUDGE; PHILLIP A. TALBERT, ACTING UNITED STATES ATTORNEY; AND ASSISTANT
UNITED STATES ATTORNEY BRIAN W. ENOS: Defendant, NATHAN DANIEL LARSON,
hereby submits his Response to the United States Motion for (1) A Mental Examination to
Determine Defendant’s Competency and (2) For a Competency Hearing Under 18 U.S.C. § 4241
and Federal Criminal Procedure 12.2(c)(1}(A).

Notwithstanding Defendant’s pending motions (handwritten and verbal) for a “Faretta
Hearing”, Defendant, by and through counsel, joins in the Government’s motion to have him

evaluated for competency.

 

 

 

{8694 /002/01249725. DOCK} 1
DEFENDANT’S RESPONSE TO THE UNITED STATES MOTION FOR A MENTAL EXAMINATION AND COMPETENCY
HEARING; NOTICE OF INTENT TO ASSERT AN INSANITY DEFENSE PURSUANT TO FRCP RULE 12.2; AND
DECLARATION OF PETER M, JONES

 

 
10

il

12

13

14

15

16

17

18

a9

20

21

22

23

24

25

26

27

28

Case 1:21-cr-00022-NONE-SKO Document 31 Filed 06/02/21 Page 2 of 9

Mr. Larson has made his personal position known to the court: He does not believe a
psychiatric examination is warranted as he does not believe he is presently, legally incompetent to
effectively challenge the charges against him, He has moved to exercise his constitutional right to
represent himself, asserted that his counsel is unwilling to file the motions he believes are in the
best interest of himself and the cause he is promoting, and would best be served by proceeding pro
se. Mr. Larson has also stated for the record that he wants to exercise his constitutional right to a
speedy trial.

The very recent case of United States v. Quintero,2021 U.S. App. Lexis 12781, __F.3d__;
2021 WL 1682260 (9" Cir.), addressed the issue of defense counsel’s responsibility to raise a
doubt as to competency notwithstanding the conflict it may create with his or her client’s position]
or beliefs.

“Defense counsel has a duty to investigate a defendant’s mental state if there is evidence
to suggest that the defendant is impaired. ..a failure to raise competency with the court may deprive
a defendant of effective assistance of counsel....But the possibility that counsel’s client may have
to be hospitalized to verify her mental competence does not present a real conflict of duties:
temporary confinement is a consequence of counsel’s duty to raise the mental stability of his
client”.

The Government has presented the court with a broad psychiatric history of the defendan{

  
 

oi a a ESS EE

dating back to age 15 Gaia

 

 

 

 

 

{8694/002/01249725 , DOCX} 2
DEFENDANT’S RESPONSE TO THE UNITED STATES MOTION FOR A MENTAL EXAMINATION AND COMPETENCY
HEARING; NOTICE OF INTENT TO ASSERT AN INSANITY DEFENSE PURSUANT TO FRCP RULE 12.2; ANB
DECLARATION OF PETER M, JONES

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:21-cr-00022-NONE-SKO Document 31 Filed 06/02/21 Page 3 of 9

 

The Government, by their motion, understandably appears to seriously question these prior

conclusions regarding Mr. Larson’s mental condition; and it would be a dereliction of duty for
defense counsel not to fully explore, in the preparation of his or her client’s defense, the panoply
of symptoms of a serious mental illness consistently presented by Mr. Larson since well before

adulthood. Although the frequent focus of competency examinations is on the degree of

 

 

 

{8694/002/01249725, DOCK} 3
DEFENDANT’S RESPONSE TO THE UNIFED STATES MOTION FOR A MENTAL EXAMINATION AND COMPETENCY
HEARING; NOTICE OF INTENT TO ASSERT AN INSANITY DEFENSE PURSUANT TO &RCP RULE 12.2; AND
DECLARATION OF PETER M. JONES

 

 
106

il

12

13

14

15

16

17

18

19

20

ai

22

23

24

25

26

27

28

Case 1:21-cr-00022-NONE-SKO Document 31 Filed 06/02/21 Page 4 of 9

understanding by a defendant of the charges he or she is facing, the roles of the lawyers, court and
jury, and the procedural path a criminal case generally takes; it is the second criteria of the statute
that more often than not represents the greater detriment to receiving effective representation: Is
the defendant able to properly assist their attorney in their own defense?

In Untied States v. Rodman, 446 F, Supp. 2d 487; 2006 U.S. Dist. Lexis 62462, the
defendant, whose case bore a striking similarity to Mr. Larson’s prior federal indictment, had been
ordered to be examined for competency.

Mr. Rodman, 38 at the time of his indictment in 2006, had a history of psychiatric issues
he had been periodically hospitalized for, over the prior 16 years. In spite of this fact he was able
to graduate from college in 2000 with a Bachelor of Arts degree in religious studies and
philosophy. Between 1990 and 2005 he had been arrested for threatening a fellow student (1998)
and sending threatening communications to United States Senators (2003). On December 30, 2005
he sent two email messages, which he signed, to then President George Bush, threatening to kill
him by shooting him between the eyes—an act for which he would have no remorse. He also, in
the same emails, threatened to kill several of President Bush’s cabinet members. There were noj
known prior instances where Mr. Rodman had actually been physically violent.

Several of his prior evaluations resulted in various diagnoses of schizophreniform disorder
and bipolar disorder with psychotic features.

Initially defendant Rodman, through counsel, requested that a psychiatric evaluation be
performed to determine whether he was competent to stand trial, sane at the time of the offense, in
need of treatment, and/or suffering from diminished capacity (significantly, these were requests

Mr. Rodman himself did not personally agree with).

 

 

 

{8694 /002/01249725. DOCK) 4
DEFENDANT’S RESPONSE TO THE UNITED STATES MOTION FOR A MENTAL EXAMINATION AND COMPETENCY
HEARING; NOTICE OF INTENT TO ASSERT AN INSANITY DEFENSE PURSUANT TO FRCP RULE I2,2; AND
DECLARATION OF PETER M. JONES

 

 
iQ

il

12

13

14

15

16

17?

i8

19

20

21

22

23

24

25

26

a7

28

Case 1:21-cr-00022-NONE-SKO Document 31 Filed 06/02/21 Page 5 of9

Dr. Robert G. Lucking, staff psychiatrist from the Federal Medical Center at Butner,
conducted an evaluation with the assistance of a staff psychologist, the Forensic Team, and
Correctional and Mental Health Staff. Dr. Lucking found that Mr. Rodman was not competent to
proceed to trial, that he should be forcibly medicated, that he was not criminally responsible for
his behavior and was suffering from diminished capacity at the time of the offense.

Relying on this report, the court found Mr. Rodman incompetent to stand trial:

“Dr, Lucking’s report noted that Mr. Rodman’s intelligence tested in the above average
range. Initially, Dr. Lucking found Mr. Rodman’s conversations to be linear, logical, and goal
oriented; however, upon further testing and observation, Dr. Lucking found that Mr. Rodman was
completely in the thrall of a complex paranoid delusional system. Mr, Rodman’s core belief is that
he is being persecuted by an interconnected group of governmental agencies which are engaged in|
criminal civil rights violations against him as the result of his expression of his unpopular political
views...Mr. Rodman claimed that the purpose of the alleged threatening emails was a form of
political protest against the civil rights crimes he believes were being committed against him. In
his report, Dr, Lucking determined that Mr. Rodman ‘possesses an adequate and factual
understanding of the charges against him, has an adequate understanding of the pleas available to
him and the consequences of each, understands the seriousness of his legal difficulty at this time,
understands the roles and functions of the courtroom personnel...and exhibits a reasonable
understanding of the adversarial nature of the courtroom proceedings;’ however, Dr. Lucking!
ultimately determined that Mr. Rodman is not competent to stand trial because he will not be able
to assist in his defense. Dr. Lucking explains: ‘Mr. Rodman’s delusional system is extensive and
pervasive. He is likely to incorporate additional individuals into his delusional system when they

do not agree with his assessment of his situation or when they do not act in a manner consistent

 

 

 

{8694/002/01249725,DOCX} 5
DEFENDANT’S RESPONSE TO THE UNITED STATES MOTION FOR A MENTAL EXAMINATION AND COMPETENCY
HEARING; NOTICE OF INTENT TO ASSERT AN INSANITY DEFENSE PURSUANT TO FRCP RULE 12.2; AND
DECLARATION OF PETER M, JONES

 

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:21-cr-00022-NONE-SKO Document 31 Filed 06/02/21 Page 6 of 9

with his expectations... There are major psychiatric symptoms currently present which would
prevent him from working with his attorney to plan a legal strategy. Mr. Rodman’s perceptions
are significantly distorted by his underlying delusional beliefs; and he is basing decisions and
judgments on his delusional beliefs. Mr. Rodman appears to have the ability to engage in a
forthright and candid relationship with his attorney based upon his interaction with the primary
evaluator. This will be of little value due to his preoccupation with his delusional beliefs to the
point where he is unable to interact on reality based issues. ...It is also our opinion that Mr, Rodman
does not have the capacity to testify adequately in his own behalf if it should be decided that he
should do so. In summary, it is the opinion of the Forensic Team that while Mr. Rodman is able to
understand the nature and consequences of the proceedings against him, he is unable, as a result
of his mental illness, to assist properly in his defense’.” (Emphasis in original).

The court found, “...he is certainly an intelligent man with an accurate understanding of
the nature and consequences of a federal criminal proceeding. The court finds, however, that Mr,
Rodman’s paranoia and delusional beliefs caused by bipolar type schizoaffective disorder are so
pervasive and consuming as to make him incompetent to assist in his own defense.”

‘The charges Mr. Larson is facing carry a potential sentence that could keep him in prison
for the rest of his life. His long psychiatric history and many of the features of the alleged offense
raise the specter of a serious mental illness. While Mr. Larson has expressed his opposition to
being evaluated for any legal purpose, it is clear such an evaluation needs to be conducted not only
to attempt to determine his ability to work with defense counsel or act as his own counsel, but for
the additional purpose of assessing the presence of a mental defense.

While the Government has opined a confidence in the psychiatric staffing at the Bureau of

Prisons, there is always the concern that a bias exists in light of the relationship between the

 

{(8694/002/61249725.DOCX) 6
DEFENDANT’S RESPONSE TO THE UNITED STATES MOTION FOR A MENTAL EXAMINATION AND COMPETENCY
HEARING; NOTICE OF INTENT TG ASSERT AN INSANITY DEFENSE PURSUANT TO FRCP RULE 12.2; AND
DECLARATION OF PETER M. JONES

 

 
19

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

Case 1:21-cr-00022-NONE-SKO Document 31 Filed 06/02/21 Page 7 of 9

Government, the prison system and in-house experts. Having said that, Mr. Rodman was evaluated
thoroughly by a team of experts that worked for the BOP, and rendered what would appear to be
an independent and well-reasoned diagnosis. Should the court agree with the Government’s
position, an assignment to Dr. Lucking and the team at Butner would allay for the most part,
defense concerns regarding impartiality. In the alternative an independent expert could be
appointed to do the necessary assessments as noted in Counsel’s Declaration below.
Additionally, defendant Larson by and through his attorney, hereby provides notice
pursuant to FRCP Rule 12.2, of his intent to assert a defense of insanity, and requests that he be
examined pursuant to 18 U.S.C. 4242(a). This examination can occur at the same time the

evaluation for his competency is conducted.

DATED: June 2, 2021 WANGER JONES HELSLEY PC

isi Peter M. Jones
Peter M. Jones, Attorney for
Defendant, NATHAN DANIEL LARSON

 

 

 

{8694/002/01249725 .DOCX} 7
DEFENDANT'S RESPONSE TG THE UNITED STATES MOTION FOR A MENTAL EXAMINATION AND COMPETENCY
LIEARING; NOTICE OF INTENT TO ASSERT AN INSANITY DEFENSE PURSUANT TO FRCP RULE 12.2; AND
DECLARATION OF PETER M. JONES

 

 
10

1i

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

26

27

28

Case 1:21-cr-00022-NONE-SKO Document 31 Filed 06/02/21 Page 8 of 9

DECLARATION OF PETER M. JONES

I, Peter M. Jones, declare as follows:

I. I am an attorney admitted to practice before this court, and am counsel of record
for Nathan Daniel Larson, the Defendant in the above entitled action, having been appointed to
represent him on March I, 2021.

2. Mr. Larson has previously, on his own motion, moved the court to conduct a
“Faretta Hearing” in order to represent himself on his pending indictment.

3. On April 30, 2021 the Government expressed their intent to file a motion
challenging Mr. Larson’s competency. A hearing date for that motion was set for June 17, 2021.
Mr. Larson submitted a handwritten motion to proceed pro se on the issue of, and at the hearing
on, the Government’s motion to challenge his competency. The court denied this motion.

4, After a review of the currently available information regarding Mr, Larson’s
psychiatric history coupled with the circumstances of the alleged offenses and my own interactions
with and observations of him, I believe it is necessary to have the defendant evaiuated for present
competency to stand trial and to further examine him for the defenses of legal insanity and/or
diminished capacity.

5. I am requesting that the forensic team at Butner Federal Correctional Complex, led
by Dr. Robert Lucking, be appointed to conduct these examinations. Mr, Larson’s lengthy history
of psychiatric symptoms would best be served by the multiple services offered at this particular
institution. Additionally, Butner previously treated Mr, Larson’s uncle, Frank Van Shaddle, and
would likely have a family history available for reference, The offenses Mr. Larson has been

charged with place him in a particularly vulnerable position that the federal complex at Butner is,

 

 

 

{8694/002/01249725.DOCX} 8
DEFENDANT’S RESPONSE T0 THE UNITED STATES MOTION FOR A MENTAL EXAMINATION AND COMPETENCY
HEARING; NOTICE OF INTENT TO ASSERT AN INSANITY BEFENSE PURSUANT TO FRCP RULE 12.2; AND
DECLARATION OF PETER M. JONES

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:21-cr-00022-NONE-SKO Document 31 Filed 06/02/21 Page 9 of 9

arguably, best suited to address. Also, Mr. Larson’s parents, if needed for consultation, live within
approximately 200 miles of that location.

6. In the alternative, at the Court’s discretion, | have contacted a local forensic
psychiatrist, Dr. A. A. Howsepian, M.D. PhD., who is associated with the Eastern District Federal
Panel, and he is willing to perform the examinations being requested if called upon to do so,

I declare under penalty of perjury that the foregoing is true and that this declaration was
executed in Fresno, California on June 2, 2021.

/s/ Peter M, Jones
PETER M. JONES, Attorney for
Defendant, NATHAN DANIEL LARSON

 

 

 

(8694 /002/01249725, DOCK} 9
DEFENDANT’S RESPONSE TO THE UNITED STATES MOTION FOR A MENTAL EXAMINATION AND COMPETENCY
HEARING; NOTICE OF INTENT TO ASSERT AN INSANITY DEFENSE PURSUANT TO FRCP RULE 12.2; AND
DECLARATION OF PETER M. JONES

 

 
